Exhibit 10.2
THIRD AMENDMENT TO THE
GRAPHIC PACKAGING RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009 and Reflecting Amendments
Adopted Through December 31, 2009)
          WHEREAS, the Compensation and Benefits Committee of the Board of
Directors of Graphic Packaging Holding Company has delegated to the Retirement
Committee of Graphic Packaging International, Inc. (the “Retirement Committee”)
the responsibility to make certain amendments to the Graphic Packaging
Retirement Plan (the “Plan”); and
          WHEREAS, the Retirement Committee deems it desirable to amend the Plan
to implement the retirement strategy approved by the Compensation and Benefits
Committee at its meetings held on November 17, 2010 and February 17, 2011, and
to make certain other amendments;
          NOW, THEREFORE, BE IT RESOLVED, that the Plan be, and it hereby is,
amended, effective as of the dates indicated below, in the following respects:

1.   The Table of Contents of Appendix 1 is amended, effective as of June 30,
2011, by referencing the addition of a new Section 5.7 in Article 5 after
Section 5.6 to read as follows:

    “5.7 Cessation of Benefit Accruals for Non-Grandfathered Members”

2.   Section 1.1 of Appendix 1 is further amended, effective as of July 1, 2011,
by adding a new paragraph (f) to read as follows:

  “(f)   Notwithstanding the above, a Non-Grandfathered Member’s Average Final
Salary shall be determined as of December 31, 2011, or as of his retirement or
termination of employment, if earlier. Notwithstanding the cessation of Benefit
Service as of June 30, 2011, for purposes of determining the amount of a
Non-Grandfathered Member’s Average Final Salary, Pensionable Earnings for the
2011 Plan Year shall include Pensionable Earnings for the period July 1, 2011 to
December 31, 2011 to the extent it would have been counted had Benefit Service
continued to be recognized under the Plan for that period.”

1



--------------------------------------------------------------------------------



 



3.   Section 1.4 of Appendix 1 is amended, effective as of July 1, 2011, by
adding the following sentence at the end thereof:

    “Notwithstanding the foregoing, a Non-Grandfathered Member’s Covered
Compensation shall be determined as of December 31, 2011, or as of his
retirement or termination of employment, if earlier.”

4.   Article 1 of Appendix 1 is amended, effective as of July 1, 2011, by
renumbering Sections 1.12 through 1.21 as Sections 1.13 through 1.22,
respectively, by changing any references to those sections accordingly, and by
adding a new Section 1.12 to read as follows:

  “1.12   ‘Non-Grandfathered Member’ means a Member who, on July 1, 2011, failed
to meet one or more of the following requirements:

  (a)   is age 50 or older,

  (b)   has completed five or more years of Vesting Service,

  (c)   is in active employment, is on an approved leave of absence, is in
receipt of benefits under the Employer’s long-term disability plan, or is on a
military leave as described in Section 2.6 provided the Member’s reemployment
rights are protected by law on July 1, 2011.”

5.   Section 1.16(a) of Appendix 1, as renumbered, is amended, effective as of
July 1, 2011, by adding the following paragraphs at the end thereof:

    “A Non-Grandfathered Member who is accruing Benefit Service under
Section 5.4 as of June 30, 2011 shall continue to be credited with Pensionable
Earnings under the preceding paragraph for the period July 1, 2011 to
December 31, 2011 to the extent he remains Disabled during that period and does
not elect to commence payment of his Pension.

    Notwithstanding the above, Pensionable Earnings paid after December 31, 2011
with respect to a Non-Grandfathered Member shall not be counted under the Plan.
In addition, no Pensionable Earnings shall be imputed for any period of absence
after December 31, 2011 with respect to a Non-Grandfathered Member.”

6.   Section 2.2 of Appendix 1 is amended, effective as of July 1, 2011, by
adding the following sentence at the end of the second paragraph thereof:

    “In addition, a Non-Grandfathered Member who is receiving payments under the
Employer’s long-term disability plan as of June 30, 2011 or who becomes Disabled
on or after July 1, 2011 shall continue to be credited with Vesting Service for
his period of Disability until the earlier of the date the Member ceases to be
Disabled or commences payment of his Pension.”

2



--------------------------------------------------------------------------------



 



7.   Section 2.3(b) of Appendix 1 is amended, effective as of June 30, 2011, by
adding a new subparagraph (iv) to read as follows:

  “(iv)   Any period of service or period of absence after June 30, 2011 with
respect to a Non-Grandfathered Member.”

8.   Section 5.1(c) of Appendix 1 is amended, effective as of July 1, 2011, by
deleting the words “the sum of (i) and (ii) but not less than the greater of
either (iii) or (iv)” in the first paragraph thereof and inserting in their
place the words “the sum of (i), (ii) and (iii) but not less than the greater of
(iv) or (v)” and by redesignating subparagraphs (iii) and (iv) as subparagraphs
(iv) and (v), respectively, and by adding a new subparagraph (iii) and revising
subparagraph (ii) to read as follows:

  “(ii)   1.20% of Average Final Salary multiplied by Benefit Service accrued as
of June 30, 2011 in excess of 35 years.

  (iii)   0.90% of Average Final Salary multiplied by Benefit Service accrued
after June 30, 2011 in excess of 35 years (taking Benefit Service accrued prior
to June 30, 2011 into account in determining the Member’s years of Benefit
Service in excess of 35 years).”

9.   Section 5.4 of Appendix 1 is amended, effective as of June 30, 2011, by
adding the words “Subject to the provisions of paragraph (e) below,” at the
beginning of the first sentence of paragraph (a), and by adding a new paragraph
(e) to read as follows:

  “(e)   Restriction of Benefits for Non-Grandfathered Members. Notwithstanding
the preceding provisions of this Section 5.4, in no event shall a
Non-Grandfathered Member first become eligible for benefits under the provisions
of this Section 5.4 after June 30, 2011. In addition, a Non-Grandfathered Member
who is accruing Benefit Service under the provisions of this Section 5.4 as of
June 30, 2011 shall cease to accrue Benefit Service under the provisions of this
Section 5.4 as of June 30, 2011. A Non-Grandfathered Member’s benefit accrued
under the provisions of this Section 5.4 shall continue to be governed by the
provisions of this Section 5.4 on and after July 1, 2011, including the right to
commence payment in accordance with the provisions of paragraph (d) above and
Sections 5.1, 5.2, 5.3 and 5.5. For purposes of determining a Non-Grandfathered
Member’s right to an early retirement Pension and the early retirement factor to
be applied in the event a Member elects to commence payment of his Pension prior
to the Member’s Normal Retirement Date under the provisions of Section 5.3, a
Non-Grandfathered Member who is accruing benefits under the provisions of this
Section 5.4 as of June 30, 2011 shall continue to accrue Vesting Service while
the Member remains Disabled in accordance with the provisions of this
Section 5.4 up to the date the Member’s Pension commences.”

10.   Article 5 of Appendix 1 is amended, effective as of June 30, 2011, by
adding a new Section 5.7 to read as follows:

3



--------------------------------------------------------------------------------



 



  “5.7   Cessation of Benefit Accruals for Non-Grandfathered Members        
Notwithstanding any provisions of the Plan to the contrary, in calculating the
benefit payable to or on behalf of a Non-Grandfathered Member under the Plan
after June 30, 2011, the following rules shall apply:

  (a)   Benefit Service for benefit accrual purposes shall be frozen as of
June 30, 2011;     (b)   Average Final Salary and Covered Compensation shall be
frozen as of December 31, 2011; and     (c)   Vesting Service shall continue to
be credited in accordance with the provisions of the Plan for all purposes.”

              BE IT FURTHER RESOLVED, that the Retirement Committee has approved
this Third Amendment to the Graphic Packaging Retirement Plan on this sixth day
of May, 2011.


            GRAPHIC PACKAGING INTERNATIONAL, INC.
   RETIREMENT COMMITTEE MEMBERS           By:   /s/ Daniel J. Blount       
Daniel J. Blount                    By:   /s/ Brad Ankerholz        Brad
Ankerholz                    By:   /s/ Cindy Baerman        Cindy Baerman       
            By:   /s/ Clint Demetriou        Clint Demetriou             

4